The judgment of the court was pronounced by
EüSt'ís, C. J.
The plaintiff sues to recover from the defendant §500, the amount of a penal bond given by the defendant to the plaintiff as part of the consideration of the sale of a butcher’s stall in St. Mary’s market in this city, the object of which was to secure to the plaintiff the custom and good will purchased by him, which might be diverted from the defendant. The condition of the bond Was that the defendant should not sell, or cause to be sold, on his account, beef meat within the city of New Orleans, or any of the municipalities, or otherwise, for and during the term of two years from the 1st of August, 1844. The defendant Violated the condition of the bond by selling beef in the same market in the third stall from that which he had sold to plaintiff, within the time specified. There was judgment for the plaintiff, and the defendant has appealed.
It is contended that the bond is an agreement in restraint of trade and therefore void, as being against public policy. This case does not come within any of the rules laid down in the english authorities on this subject, or those recognised in other States of the Union, some of which we should under our system hesitate in adopting as.inapplicable to the state of things here. The sale of the establishment of a retailer, with tho eustom’and good will, is a very common contract with us, and violates no law that we are aware of. The effect of such contracts upon the public weal is too remote to be noticed.

Judgment affirmed.